         Case 1:20-cv-00132-KRS Document 19 Filed 11/17/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

ANNETTE NICOLE HANNA,

                      Plaintiff,

v.                                                                 Civ. No. 20 – 00132 KRS

ANDREW SAUL,
Commissioner of the Social Security Administration,

                      Defendant.


      ORDER ON UNOPPOSED MOTION TO EXTEND BRIEFING DEADLINES

       THIS MATTER coming before the Court upon Plaintiff’s Unopposed Motion to Extend

Briefing Deadlines, it being stated that opposing counsel concurs in the granting of the Motion,

and the Court having read the Motion and being fully advised of the premises,

       IT IS THEREFORE ORDERED that Plaintiff is granted through December 17, 2020, to

serve her Motion to Reverse or Remand for a Rehearing with Supporting Memorandum.

       IT IS FURTHER ORDERED that Defendant is granted through February 18, 2021 to serve

his Response, and Plaintiff through March 4, 2021 to serve her reply.




                                            HONORABLE KEVIN R. SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE

Submitted and Approved By:



/s/ Laura Joellen Johnson
Laura Joellen Johnson
MICHAEL ARMSTRONG LAW
Attorneys for Plaintiff
        Case 1:20-cv-00132-KRS Document 19 Filed 11/17/20 Page 2 of 2




220 Adams St. SE, Suite B
Albuquerque, NM 87108
(505) 890-9056
(505) 266-5860 fax



Email Approval on November 17, 2020
Manuel Lucero, AUSA
manny.lucero@usdoj.gov
United States Attorney's Office
District of New Mexico
P.O. Box 607
Albuquerque, NM 87103
(505) 224-1504
(505) 346-7205 fax




                                      2
